department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date date uil i z a x i k n i dear this is in response to your ruling_request dated date you are requesting an extension which would allow you an additional five years as provided in sec_4943 of the internal_revenue_code code within which to dispose_of your excess_business_holdings resulting from an unusually large bequest facts you are an organization that has been recognized as exempt from federal_income_tax under sec_501 of the code and classified as a private_foundation under sec_509 under the terms of the n trust as modified upon the death of a the successor trustees distributed all of a’s m stock to you on x after the audit of the estate_tax_return was completed you currently own percent of m’s class a common_stock one of your directors holds the remaining ten percent and another director holds five percent of m’s class b and five percent of m's class c common_stock you state that the two directors are disqualified persons as defined in sec_4943 all of the stock has equal voting rights you made diligent efforts to dispose_of your shares of m within five years but the size complexity and diversity of the holdings combined with other factors made such disposition impossible except at a price substantially below fair_market_value m is one of the world’s largest manufacturers and distributors of products in its industry which relies on its end markets sectors of the commercial construction market m has two synergistic business divisions its physical presence consists of its headquarters two manufacturing facilities and sales and distribution facilities scattered throughout the u s and canada four years ago you began a six-month process to sell m by contacting over a hundred potential buyers even with reported growth trends you only received an eight percent bid to contact ratio within four months you entered into a non-binding letter of intent with a proposed buyer two months later upon receiving reports from m’s management that the current fiscal_year would not meet previously forecasted levels the proposed buyer made a final offer reflecting the decline but the board rejected the offer and terminated the sale since the offer was at substantially below fair_market_value the board believed that it would not have been in the best interests of its shareholders including you to pursue the sale you have implemented the following plan to strengthen the value of m n w r o a clear management succession plan a freeze of your pension_plan improvements in information_technology and financial reporting improvements in accounting for inventory and obsolescence selective acquisition of assets businesses to improve m’s competitive position you state that you can begin another six-month sales process and complete a sale before the expiration of the requested five-year extension therefore you are requesting a five-year extension of time under sec_4943 of the code to dispose_of your excess holdings in m you forwarded a copy of this plan to your state attorney_general as required by sec_4943 your state attorney_general does not oppose your request for a five-year extension from the service ruling requested pursuant to sec_4943 of the code you are granted a five-year extension of the five- year period in which to dispose_of such portion of your interest in the stock of m such that your ownership does not constitute excess_business_holdings under sec_4943 law sec_4943 of the code imposes a percent tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year sec_4943 of the code states that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code states that generally the permitted holdings of any private_foundation in an incorporated business_enterprise are i percent of the voting_stock reduced by ii the percentage of the voting_stock owned by all disqualified persons sec_4943 of the code states that except as provided in paragraph which is a transitional rule if after date there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the five-year period beginning on the date of such change in holdings before the close of the extension period b a the foundation establishes that i diligent efforts to dispose_of such holdings have been made within the initial five-year period and ii disposition within the initial five-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of such holdings before the close of the initial five-year period i the private_foundation submits to the secretary a plan for disposing of all of the excess_business_holdings involved in the extension and ii the private_foundation submits the plan described in clause i to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved and submits to the secretary any response received by the private_foundation from the attorney_general or other appropriate state official to such plan during such five-year period and c the secretary determines that such plan can reasonably be expected to be carried out sec_4943 of the code states that the secretary may extend for an additional five-year period the period under paragraph for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if sec_53_4943-6 of the foundation and similar excise_tax regulations regulations states that generally in the case of an acquisition of holdings in a business_enterprise by a private_foundation pursuant to the terms of a will or trust the five-year period described in sec_4943 of the code and in this section shall not commence until the date on which the distributions of such holdings from the estate_or_trust to the foundation occurs analysis and conclusion you are subject_to sec_4943 of the code which imposes a tax on the excess_business_holdings of private_foundations generally under sec_4943 a private_foundation is permitted to hold twenty percent of the voting_stock in a business_enterprise with any excess constituting excess_business_holdings however if as is the case here a private_foundation acquires holdings in a business_enterprise other than by purchase eg by bequest from a will which causes the foundation to have excess_business_holdings then the interest of the foundation in such business_enterprise shall be treated as held by a disqualified_person rather than the foundation for a five-year period beginning on the date such holdings were acquired by the foundation under sec_4943 under sec_4943 of the code however the service may extend the initial five-year period for disposing of excess_business_holdings for an additional five years if you establish that i you made diligent efforts to dispose_of your holdings within the initial five-year period but were unable to do so because of the size and complexity of such holdings it you submit a plan for disposing of all excess_business_holdings in the five-year extension period and submit such plan to the state attorney_general and iii the service determines that such plan can reasonably be expected to be carried out before the close of the extension period the original five-year period to dispose_of your excess_business_holdings in m commenced on x the date of distribution in accordance with sec_53_4943-6 of the regulations and ends on y even though you diligently pursued the disposition of your excess_business_holdings in m the size and complexity of your unusually large holding greatly affected your ability to dispose_of your shares within the five-year period provided by sec_4943 of the code you submitted your request for an extension of the five-year period to the service before the close of the initial five-year period as required by sec_4943 of the code with your plan to it appears that you can dispose_of your holdings within the five-year extension period reasonably expect to carry out your plan before the close of the extension period you submitted your plan to your state attorney_general who did not oppose your request for extension based on the information you submitted you have met the requirements of sec_4943 and b of the code based on the foregoing we rule as requested as follows under sec_4943 of the code the five-year period in which you may dispose_of such portion of m shares in order to meet the requirements of sec_4943 is extended an additional five years which ends on z this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald j shoemaker manager exempt_organizations technical group enclosure notice redacted ruling letter
